EXHIBIT Company Contact: TechPrecision Corporation Mr. Richard F. Fitzgerald Chief Financial Officer Tel: 1-610-246-2116 Email: Fitzgeraldr@techprecision.com www.techprecision.com Investor Relations Contact: CCG Investor Relations Mr. Crocker Coulson President Tel: 1-646-213-1915 or Mr. Gary Chin, Tel: 1-646-213-1909 Email: crocker.coulson@ccgir.com www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Reports First Quarter Fiscal Year 2010 Results Westminster, MA – August 12, 2009– TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today reported financial results for the first quarter of fiscal year 2010, period ended March 31, 2010. First
